DETAILED ACTION
This is in response to the amendment filed on 06/01/2022. Claims 1-20 are pending in this Action.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Remark
In the response filed 06/01/2022, claim 7 has been amended, no claim has been cancelled, and no new claim has been added.
The applicant’s amendment regarding abstract objection is accepted by the Examiner. Therefore, prior abstract objection is withdrawn. 
With respect to double patenting rejection, the applicant opted to response to the double patenting rejection in due course. Therefore, prior double patenting rejection is maintained until then. 

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
With respect to 35 USC 112, second paragraph rejection:
 Applicant reply to 35 USC 112, second paragraph rejections of claims 1, 13, and 18 that “it is respectfully submitted that ‘[a] logical structure can include one or more logical operators each representing multiple physical operators for executing the database query.’ (See, for example, the Abstract as originally filed)” is incorrect and invalid. 
The reason that the Examiner has rejected claims 1, 13, and 18 under 35 USC 112, second paragraph is because of reciting the subject matter of “one or more logical operators each representative of multiple logical execution plans.” Said subject matter is inconsistent with the specification paragraph 49 and also with the other limitations of the claims.
The limitation of “wherein the set of equivalent logical structures include one or more logical operators each representative of multiple logical execution plans for the one or more database queries of the database.” Said limitation states that each of the logical operators is representative of multiple logical execution plans for queries. However, the claims (for example see lines 11-12 of claim 1) and the specification (for example see paragraph 49) specify that each of the logical operators is representative of multiple physical operators of the execution of the one or more database queries. As such, said limitation is inconsistent with and contrary to the other limitation of the claims and the specification. 
Therefore, the prior 35 USC 112, second paragraphs rejections of claims 1-20 are maintained.

With respect to 35 USC 102/103 rejection:
Applicant argues that:
…In other words, the MEMO structure taught by Burno et. al is NOT a set of equivalent logical structures in an optimization task structure arranged as a tree optimization task structure that one or more logical operators each representative of multiple logical execution plans for the one or more database queries of the database, wherein one or more logical operators each representative of multiple physical operators for the execution of the one or more database queries (see independent claims 1, 13 and 18) 
As such, it is apparent that Burno et. al also fails to teach: 
applying one or more rules to the set of equivalent logical structures in the tree optimization task structure to obtain another set of equivalent logical structures and at least one new logical operator in the tree optimization task structure; and 
propagating an optimization request of the one or more database queries through the tree optimization task structure in a top-down manner, to generate multiple optimized structures; and 
selecting one of the optimized structures as an optimal physical plan for executing the one or more database queries of the database (see independent claims 1, 13 and 18). 

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	
The Examiner contends that Bruno anticipates all the limitation of claims 1, 13, and 18.
Bruno discloses obtaining a set of equivalent distinct logical execution plans in forms of trees (i.e. logical structures) in a MEMO structure for optimizing execution of queries. The set of logical structures could include logical operators (e.g. Join or Get S) wherein the logical operators could represent physical operators. See Bruno: at least Fig. 3, Fig. 7-9, para 28-32, 34 and 45-46.
Bruno discloses applying rules to obtain new/candidate execution plans structures and new expression/groups with logical operators (See Bruno: at least Fig. 3-
4, Fig. 7-9, para 35-38 and 45-46) which corresponds to the limitation of “applying one or more rules to the set of equivalent logical structures in the tree optimization task structure to obtain another set of equivalent logical structures and at least one new logical operator in the tree optimization task structure.”
Bruno further discloses cascade-based optimization utilizing top-down traversal (See Bruno: at least Fig. 4-5, Fig. 8, para 27, 38-39, 42, and 45-46) which corresponds to the limitation of “propagating an optimization request of the one or more database queries through the tree optimization task structure in a top-down manner, to generate multiple optimized structures.”
Moreover, Bruno discloses selecting logical execution plans See Bruno: at least Fig. 5, Fig. 8-10, para 41-42, 52, 89, and 93-95) that corresponds to the limitation of “selecting one of the optimized structures as an optimal physical plan for executing the one or more database queries of the database.” Furthermore, Bruno also discloses the limitations of claims 2-4. See below for details.
In addition, Applicant did not respond to the second 35 USC 102 rejection of claims 1, 13, and 18 over Graefe et al., U.S. Patent 5,822,747. See pages 16-25 of prior non-final Office action. Thus, the 102 rejections of claims 1, 13, and 18 over Graefe is also maintained.
In conclusion, based on above reasoning and explanation, the prior 35 USC 102 and 103 rejections of claims 1-20 are maintained. 	

Double Patenting
See prior non-final Office action for the text of double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 18 recite the limitation of “wherein the set of equivalent logical structures include one or more logical operators each representative of multiple logical execution plans for the one or more database queries of the database.” Said limitation states that each of the logical operators is representative of multiple logical execution plans for queries. However, the claims (for example see lines 11-12 of claim 1) and the specification (for example see paragraph 49) specify that each of the logical operators is representative of multiple physical operators of the execution of the one or more database queries. As such, said limitation is inconsistent with and contrary to the other limitation of the claims and the specification. Such a contradiction renders the claims indefinite. 
Regarding claims 2-12, 14-17, and 19-20,
said claims dependent on the rejected claims 1, 13 and 18 and inherit the same deficiency and are rejected for the same reason set forth in rejections of claims 1, 13, and 18.

First Art rejection: 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7, 8, 10-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bruno et al., US 2009/0327254 (Bruno, hereafter).
Regarding claim 1,
Bruno discloses a method for optimizing execution of one or more database queries of a database configured to store data, wherein the method is 
implemented at least partly by a device, and wherein the method comprises: 
obtaining at least one set of equivalent logical structures in an optimization task structure arranged as a tree optimization task structure for optimization of execution of one or more database queries of a database, wherein the set of equivalent logical structures include one or more logical operators each representative of multiple logical execution plans for the one or more database queries of the database, wherein each one of the logical structures in the set of equivalent logical structures in the tree optimization task structure represents a distinct one of the logical execution plans for execution of at least a portion of the one or more database queries of the database and includes one or more logical operators each representative of multiple physical operators for the execution of the one or more database queries; 
Bruno discloses obtaining a set of equivalent distinct logical execution plans in forms of trees (i.e. logical structures) in a MEMO structure for optimizing execution of queries. The set of logical structures could include logical operators (e.g. Join or Get S) wherein the logical operators could represent physical operators. See Bruno: at least Fig. 3, Fig. 7-9, para 28-32, 34 and 45-46.
applying one or more rules to the set of equivalent logical structures in the tree optimization task structure to obtain another set of equivalent logical structures and at least one new logical operator in the tree optimization task structure; 
Bruno discloses applying rules to obtain new/candidate execution plans structures and new expression/groups with logical operators. See Bruno: at least Fig. 3-
4, Fig. 7-9, para 35-38 and 45-46.
propagating an optimization request of the one or more database queries through the tree optimization task structure in a top-down manner, to generate multiple optimized structures; 
Burno discloses cascade-based optimization utilizing top-down traversal. See Bruno: at least Fig. 4-5, Fig. 8, para 27, 38-39, 42, and 45-46. and 
selecting one of the optimized structures as an optimal physical plan for executing the one or more database queries of the database. See Bruno: at least Fig. 5, Fig. 8-10, para 41-42, 52, 89, and 93-95.  
Regarding claim 2,
Bruno discloses wherein the method further comprises: repeating the applying of the one or more rules to the set of equivalent logical structures in the tree optimization task structure to the other obtained set of equivalent logical structures in the tree optimization task structure until no additional new logical operators can be obtained in the tree optimization task structure, thereby obtaining a total number of logical operators (See Bruno: at least Fig. 5, Fig. 8, para 35-38, and 41, iterates applying rules until all the possible logical expressions/operators are calculated).  
Regarding claim 3,
Bruno discloses wherein the method further comprises: determining a set of possible implementation plans for the obtained total number of the logical operators in the tree optimization task structure; and eliminating a number of possible implementation plans in the tree optimization task structure to obtain one or more plausible implementation plans in the tree optimization task structure respectively represented as one or more plausible structures in the tree optimization task structure (See Bruno: at least Fig. 5, Fig. 8, para 35-38, 53, 60, and 73, eliminating the candidates plans that are not optimal).  
 Regarding claim 4,
Bruno discloses wherein the method further comprises: for each one of the 
plausible implementation plans in the tree optimization task structure, propagating an optimization request of the one or more database queries through its plausible structure in the tree optimization task structure in a top-down manner, recursively for each child of physical operators, wherein only new contexts are optimized in order to generate an optimized structure, to generate an optimized structure that includes one or more physical operates for executing the one or more database queries (See Bruno: at least Fig. 5, Fig. 8, para 27, 35-38, 41, 78, and 95, cascade-based optimization utilizing top-down manner and recursive function to calculate and generate optimal plans).    
Regarding claim 7,
Bruno discloses wherein a plurality of optimizer tasks are maintained in the tree optimization task structure for the scheduling such that at least one task schedules two or more other tasks as it children, recursively (See Bruno: at least Fig. 5, Fig. 8, para 35-39, 41, 78, and 95).  
Regarding claim 8,
Bruno discloses wherein the propagation of the optimization request of the one or more database queries starts with a Optimize Group Task (OGT) as a root of the tree structure of the tree optimization task structure and the single Optimize Group Task (OGT) has two or more children, and wherein the single Optimize Group Task (OGT) schedules at least two or more of its children in the tree structure of the tree optimization task structure in a recursive manner to generate for optimization tree task structure, one or more Apply Rule Tasks (ART) nodes, one or more Generate implementation tasks (GIT) nodes and one or more Generate Plan Tasks nodes (See Bruno: at least Fig. 3-5, Fig. 8, para 34-39, 41, 78, and 95).    
Regarding claim 10,
Bruno discloses wherein the eliminating of the number of possible implementation plans is performed based on at least one of: heuristics, and an optimization cost limit (See Bruno: at least Fig. 3-5, Fig. 8, para 35, 39, 41, 78, and 95, cost based optimization).    
Regarding claim 11,
Bruno discloses wherein the determining of the set of possible implementation plans for the total number of the obtained logical operators is performed at least based on a context and/or a physical context (See Bruno: at least Fig. 3-5, Fig. 8, para 35-39, 53, 60, 73, and 106, context).    
Regarding claim 12,
Bruno discloses wherein the one or more rules include at least one of one or more group rules and one or more operator rules (See Bruno: at least Fig. 3-5, Fig. 8, para 35, 38, 45, and 55).    

Regarding claims 13-16,
the scopes of the claims are substantially the same as claims 1-4, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4, respectively.
Regarding claims 18-20,
the scopes of the claims are substantially the same as claims 1-3, respectively, 
and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruno et al., US 2009/0327254 in view of Galindo-Legaria et al., US 6,721,724 (Galindo, hereafter).
Regarding claim 5,
Although, Bruno discloses one more logical structures, Bruno does not explicitly teach assigning a priority and/or a status to one or more of the logical structures.  
On the other hand, Galindo discloses assigning ranks to logical operators (See Galindo: at least Fig. 5, col. 2, lines 47-55, and col. 7, lines 7-11). Bruno and Galindo are from the same field of endeavor of query execution. Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Bruno with Galindo’s teaching in order to assigning a priority to one or more of the logical structures, with reasonable expectation of success. The motivation for doing so would have been to generate efficient execution plans by ranking logical trees.
	Regarding claim 6,
wherein the status includes one of more of the following: completed, waiting on child, scheduled to run, and running.  (This limitation is not required to be executed by the method because claim 6 depends on claim 5 which uses the alternative language of “and/or.” The examiner selected the limitation of “assigning a priority to the logical structure” for examination). 
Regarding claim 17,
the scope of the claim is substantially the same as claim 5, and is rejected on the same basis as set forth for the rejection of claim 5.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruno et al., US 2009/0327254 in view of Abadi et al., US 2014/0108861 (Abadi, hereafter).
Although, Bruno discloses wherein during the propagating of the optimization request of the one or more database queries an instance of each one of the plurality of optimizer tasks optimizer tasks, maintained in the optimization task structure for the scheduling (See Bruno: at least Fig. 3-5, Fig. 8, para 34-39, 41, 78, and 95), Bruno does not explicitly teach has one of the following states: (i) Scheduled to run, (ii) running, (iii) waiting on a child, (iv) completed, and (v) pruned.
On the other hand, Abadi discloses assigning status to query optimization task such as completed or scheduled (See Abadi: at least para 15, 22, and 40). Bruno and Abadi are from the same field of endeavor of query execution. Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Bruno with Abadi’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve efficiency of scheduling of tasks by determining the statuses of tasks.

Second Art rejection: 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 Claims 1-4, 7-16, and 18-20 are rejected under pre-AlA 35 U.S.C. 102(b) as being anticipated by Graefe et al., U.S. Patent 5,822,747 (hereinafter referred to as Graefe). 
Regarding claim 1, 
Graefe discloses a method for optimizing execution of one or more database queries, wherein the method is implemented at least partly by a device, and wherein the method comprises: 
obtaining at least one set of equivalent logical structures in an optimization task structure arranged as a tree structure for optimization of execution of one or more database queries of a database, [Graefe, a database query is represented as a query tree containing one or more expressions (col. 2, lines 15-16), a search data structure is used to store the expressions generated during the search process (col. 2, lines 56), a search data structure denoted as Memo that stores groups of semantically equivalent expressions (col. 4, lines 37-39), Memo is a search tree that is used to store expressions that are analyzed during the search (col. 9, lines 28-30)], wherein the set of equivalent logical structures include one or more logical operators each representative of multiple logical execution plans for the one or more database queries, wherein each one of the logical structures represents a distinct one of the logical execution plans and includes one or more logical operators, and wherein at least one of the logical operators is representative of multiple physical operators for the execution of the one or more database queries [Graefe, a system for optimizing SQL database queries (col. 2, lines 6-7), Memo consists of one or more groups with each group containing an array of pointers to one or more logical expressions and an array of pointers to physical expressions and an array of pointers to one or more contexts and a pattern memory, Figs. 3A-3D (col. 9, lines 37-51), logical expressions contain logical operators and physical expressions contain physical operators, i.e. logical operator = join and physical operators for join = hashjoin and mergejoin (col. 5, lines 31-49), implementation rule transforms a logical expression into a semantically equivalent physical expression by substituting one or more logical operators with physical operators, i.e. join may be implemented by mergejoin (col. 6, lines 16-22), an operator may be implemented using several alternative methods (col. 7, lines 30-31)]; 
applying one or more rules to the set of equivalent logical structures to obtain another set of equivalent logical structures and at least one new logical operator in the tree optimization task structure [Graefe, a transformation rule produces equivalent logical expressions, i.e. additional logical expressions (col. 6, lines 13-15) a search data structure denoted as Memo that stores groups of semantically equivalent expressions (col. 4, lines 37-39), Memo is a search tree that is used to store expressions that are analyzed during the search (col. 9, lines 28-30)]; 
propagating an optimization request of the database query through its plausible structure in a top-down manner, to generate an optimized structure, [Graefe, a transformation rule produces equivalent logical expressions, i.e. additional logical expressions (col. 6, lines 13-15) implementation rule transforms a logical expression into a semantically Application/Control Number: 14/206,045 Page 19 Art Unit: 2161 equivalent physical expression by substituting one or more logical operators with physical operators, i.e. join may be implemented by mergejoin (col. 6, lines 16-22), a transformation rule produces equivalent logical expressions, i.e. additional logical expressions (col. 6, lines 13-15) a search data structure denoted as Memo that stores groups of semantically equivalent expressions (col. 4, lines 37-39), Memo is a search tree that is used to store expressions that are analyzed during the search, i.e. top-down (col. 9, lines 28-30), an optimal plan meets the required physical properties by walking the list of contexts for the group (Appendix 1)]; 
selecting one of the optimized structures as an optimal physical plan for executing the database query [Graefe, a number of feasible solutions are generated from which an optimal solution is selected (col. 10, lines 48-57)]. 
Regarding claim 2,
Graefe discloses repeating the applying of one or more rules to the set of equivalent logical structures to the other obtained set of equivalent logical structures until no additional new logical operators can be obtained, thereby obtaining a total number of logical operators [Graefe, an expression tree consists of one or more nodes having one or more physical expressions which may represent a query logically, see Fig. 15A (col. 5, lines 50-61), implementation rules, the repeated application results in a plan that consists of physical expressions (col. 6, lines 16-22), the optimizer may generate a plurality of solutions by iterating through a subset of rules on a first pass and adding additional rules for a second pass, a best implementation plan is selected (col. 12, lines 44-54)]; An expression tree [Graefe (col. 5, lines 50-61)] represents a query plan [Graefe (col. 5, lines 62-67)] for which rules are applied [Graefe (col. 6, lines 16- 22)].
Regarding claim 3,
Graefe discloses determining a set of possible implementation plans for the total number of the obtained logical operators in the tree of optimization structure [Graefe, an expression tree consists of one or more nodes having one or more physical expressions which may represent a query logically, see Fig. 15A (col. 5, lines 50-61), implementation rules, the repeated application results in a plan that consists of physical expressions (col. 6, lines 16-22), the optimizer may generate a plurality of solutions by iterating through a subset of rules on a first pass and adding additional rules for a second pass, a best implementation plan is selected (col. 12, lines 44-54)]; eliminating a number of possible implementation plans to obtain one or more plausible implementation plans respectively represented as one or more plausible structures in the tree of optimization structure [Graefe, a number of feasible solutions are generated from which an optimal solution is selected (col. 10, lines 48-57)].
Regarding claim 4,
Graefe discloses for each of the plausible implementation plans in the tree optimization task structure, propagating an optimization request of the database query through its plausible structure in a top-down manner, recursively for each child of physical operators, wherein only new contexts are optimized in order to generate an optimized structure, to generate an optimized structure that includes one or more physical operates for executing the one or more database queries [Graefe, a transformation rule produces equivalent logical expressions, i.e. additional logical expressions (col. 6, lines 13-15) implementation rule transforms a logical expression into a semantically Application/Control Number: 14/206,045 Page 19 Art Unit: 2161 equivalent physical expression by substituting one or more logical operators with physical operators, i.e. join may be implemented by mergejoin (col. 6, lines 16-22), a transformation rule produces equivalent logical expressions, i.e. additional logical expressions (col. 6, lines 13-15) a search data structure denoted as Memo that stores groups of semantically equivalent expressions (col. 4, lines 37-39), Memo is a search tree that is used to store expressions that are analyzed during the search, i.e. top-down (col. 9, lines 28-30), an optimal plan meets the required physical properties by walking the list of contexts for the group (Appendix 1)].
Regarding claim 7,
Graefe discloses  wherein a plurality of optimizer tasks are maintained in the optimization task structure for the scheduling such that at least one task schedules one or more other tasks as it children, recursively [Graefe, a task stack is utilized to store tasks that are awaiting execution (col. 12, lines 55-65), the task structure may be represented as a dependence graph that captures dependencies/topological ordering (col. 13, lines 1-5), the tasks are ordered such that each one performs certain operations and then invokes one or more other tasks (i.e. children) (col. 13, lines 30-38)]; and wherein during the propagating of the optimization request of the database query an instance of each one of the plurality of optimizer tasks optimizer tasks maintained in the optimization task structure for the scheduling, has one of the following states: (1) scheduled to run, ..., ..., (iv) completed, ... [Graefe, a task stack is utilized to store tasks that are awaiting execution (col. 12, lines 55-65), the task structure may be represented as a dependence graph that captures dependencies/topological ordering (col. 13, lines 1-5), each task terminates upon completion (completed), schedule task that are pending execution (scheduled) (col. 12, lines 56-65)]; and 

Regarding claim 8,
Gaefe discloses wherein the propagation of the optimization request of the one or more database queries starts with a Optimize Group Task (OGT) as a root of the tree structure of the tree optimization task structure and the single Optimize Group Task (OGT) has two or more children, and wherein the single Optimize Group Task (OGT) schedules at least two or more of its children in the tree structure of the tree optimization task structure in a recursive manner to generate for optimization tree task structure, one or more Apply Rule Tasks (ART) nodes, one or more Generate implementation tasks (GIT) nodes and one or more Generate Plan Tasks nodes [Graefe, query optimization module, search data structure, optimize task module, explore expression, optimize inputs, apply rule module, task scheduler and database implementor (DBI) (col. 4, lines 29-64), Optimize Group Task Appendix 1 (col. 23-24), Apply_Rule task, Appendix 2 (col. 25, line 20). Graefe further discloses a search data structure denoted as Memo that stores groups of semantically equivalent expressions (col. 4, lines 37-39), Memo is a search tree that is used to store expressions that are analyzed during the search, i.e. top-down (col. 9, lines 28-30), an optimal plan meets the required physical properties by walking the list of contexts for the group (Appendix 1)].  
Regarding claim 9,
Graefe discloses wherein during the propagating of the optimization request of the one or more database queries an instance of each one of the plurality of optimizer tasks optimizer tasks, maintained in the optimization task structure for the scheduling has one of the following states: (i) Scheduled to run, (ii) running, (iii) waiting on a child, (iv) completed, and (v) pruned. ([Graefe, a task stack is utilized to store tasks that are awaiting execution (col. 12, lines 55-65), the task structure may be represented as a dependence graph that captures dependencies/topological ordering (col. 13, lines 1-5), each task terminates upon completion, schedule task that are pending execution (col. 12, lines 56-65)]
Regarding claim 10, 
Graefe discloses wherein the eliminating of the number of possible implementation plans is performed based on at least one of: heuristics, and an optimization cost limit [Graefe, guidance methods produce guidance structures which are heuristics that are passed from one task to another and are used to select rules which will generate more promising solutions (col. 8, lines 54-65)]. 
Regarding claim 11, 
Graefe discloses determining a set of possible implementation plans for the total number of the obtained logical operators is performed based on a context and/or physical context [Graefe, an optimal plan meets the required physical properties by walking the list of contexts for the group (Appendix 1)]. 
Regarding claim 12, 
Graefe dicloses where the one or more rules include at least one of one or more group rules and one or more operator rules [Graefe, a transformation rule produces equivalent logical expressions, i.e. additional logical expressions (col. 6, lines 13-15) implementation rule transforms a logical expression into a semantically equivalent physical expression by substituting one or more logical operators with physical operators, i.e. join may be implemented by mergejoin (col. 6, lines 16-22)]. 
Regarding claims 13-16,
the scopes of the claims are substantially the same as claims 1-4, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4, respectively.

Regarding claims 18-20,
the scopes of the claims are substantially the same as claims 1-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3, respectively.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graefe et al., U.S. Patent 5,822,747 in view of Galindo-Legaria et al., US 6,721,724 (Galindo, hereafter).
Regarding claim 5,
Although, Graefe discloses one more logical structures, Graefe does not 
explicitly teach assigning a priority and/or a status to one or more of the logical 
structures.  
On the other hand, Galindo discloses assigning ranks to logical operators (See Galindo: at least Fig. 5, col. 2, lines 47-55, and col. 7, lines 7-11). Graefe and Galindo are from the same field of endeavor of query execution. Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Graefe with Galindo’s teaching in order to assigning a priority to one or more of the logical structures, with reasonable expectation of success. The motivation for doing so would have been to generate efficient execution plans by ranking logical trees.
	Regarding claim 6,
wherein the status includes one of more of the following: completed, waiting on child, scheduled to run, and running.  (This limitation is not required to be executed by the method because claim 6 depends on claim 5 which uses the alternative language of “and/or.” The examiner selected the limitation of “assigning a priority to the logical structure” for examination). 
Regarding claim 17,
the scope of the claim is substantially the same as claim 5, and is rejected on the same basis as set forth for the rejection of claim 5.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        08/06/2022